Citation Nr: 0908719	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for headaches.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to November 
1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2006 and March 2008, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, for additional 
development.  The case is again before the Board for final 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development requested by the Board's November 2006 and 
March 2008 remands was not completed.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  It imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.

In the November 2006 remand, the Board observed that 
additional development was required to ensure compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AMC responded 
by sending the Veteran additional notice in January 2007.  

In the March 2008 remand, the Board noted that the January 
2007 notice was "wholly deficient."  The Board stated that 
on remand, the Veteran was to be notified that his claim for 
service connection for headaches was originally denied by 
rating decision in October 1997.  He was to be notified of 
the reasons for that denial.  As his application to reopen 
was submitted in June 2000, the pre-August 2001 standard for 
new and material evidence was applicable, and the Veteran was 
to be notified of that particular standard.  Thereafter, his 
claim was to be properly adjudicated under that standard, 
meaning all evidence which was submitted since the last final 
denial (in October 1997) was to be reviewed to determine 
whether new and material evidence had been submitted.

The AMC responded by sending the Veteran additional notice in 
April 2008.  This correspondence did include the information 
and evidence that governs the initial assignment of a 
disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
However, the correspondence failed to notify the Veteran of 
the reason the October 1997 rating decision denied service 
connection for headaches, or provide the Veteran correct 
notice as to the applicable standard for new and material 
evidence.  The correspondence also addressed the additional 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for a disorder 
manifested by morning vomiting, even though that issue was no 
longer on appeal.  

The errors in the April 2008 correspondence are made more 
prejudicial by the fact that an October 2008 supplemental 
statement of the case (SSOC) also failed to identify the 
evidence necessary to substantiate the missing elements 
required to establish service connection.  The SSOC did 
provide the correct standard for new and material evidence, 
but notice cannot be cobbled together out of unrelated pre- 
and post-decisional documents, such as rating decisions and 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed Cir. 2006).  Thus, a remand is unfortunately 
required to provide the Veteran with adequate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Please notify the Veteran of the 
information and evidence necessary to 
reopen a previously denied claim of 
service connection for headaches, to 
include the reasons for which his claim 
was denied in October 1997, the pre-
August 2001 standard for new and 
material evidence, and the elements of 
service connection.  This notice must 
indicate which information and evidence 
VA would seek to provide and which 
information and evidence the Veteran is 
expected to provide.  Request the 
Veteran to provide any evidence in his 
possession that has not been previously 
submitted that pertains to his claim.

2.  Thereafter, the AMC should 
readjudicate the issue on appeal by 
reviewing all evidence submitted since 
the original denial of the claim in 
October 1997 to determine whether the 
evidence qualifies as new and material 
under the pre-August 2001 standard.  If 
the determination remains unfavorable 
to the Veteran, he and his 
representative should be furnished an 
SSOC.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

